Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Accordingly, claims 1 – 20 are pending in this application. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 6/29/2020, 8/13/2020 and 12/02/2021 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Means for generating a document vector; means for generating using an artificial intelligence and means for storing the data in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) generate a document vector for a data file based on content processed from the data file, wherein the data file 

The limitation  generate a document vector for a data file based on content processed from the data file, wherein the data file includes metadata and the content; under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a controller configured to,” nothing in the claim element precludes the step from practically being performed in the mind or with the use of an aid (eg., pencil and paper). For example, but for the “a controller configured to” language, “generating” in the context of this claim encompasses the user manually converting content of a document into numerical values to create a vector for the document. Similarly, the limitation to generate, using an artificial intelligence (AI) model and the document vector, a data file importance score for the data file, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in mind or with the use of an aid (eg., pencil and paper) but for the recitation of generic computer components. For example, but for the “a controller configured to” and “using an artificial intelligence (AI) model” language, “generate” in the context of this claim encompasses the user incorporating the document vector and manually applying a score to a data file according to its importance. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim recites a storage medium having first and second zones, controller and AI model. The storage medium, controller and AI model are recited at a high-level of generality (i.e., as a generic storage medium to generically store a data file based on an importance score, and a controller and AI model performing generic computer functions of generating a document vector and importance score) such that it amounts no more than mere instructions to apply the exception using generic computer components. The claim additionally recites the limitation to store the data file in one of the first data storage zone and the second data storage zone based on the data file importance score. This limitation recites the insignificant post solution activity of merely storing the data file in a storage zone based on the recited abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a storage medium, controller and AI model to perform both the generating and storing steps amounts to no more than mere instructions to apply the exception using  generic computer components. The claim additionally recites the limitation to store the data file in one of the first data storage zone and the second data storage zone based 

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) generate a document vector for a data file based on content processed from the data file, wherein the data file includes metadata and the content; generate, using an artificial intelligence (AI) model and the document vector, a data file importance score for the data file.

The limitation  generate a document vector for a data file based on content processed from the data file, wherein the data file includes metadata and the content; under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind or with the use of an aid (eg., pencil and paper). For example, but for the “generating” in the context of this claim encompasses the user manually converting content of a document into numerical values to create a vector for the document. Similarly, the limitation to generate, using an artificial intelligence (AI) model and the document vector, a data file importance score for the data file, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in mind or with the use of an aid (eg., pencil and paper). For example, “using an artificial intelligence (AI) model” language, “generate” in the context of this claim encompasses the user incorporating the document vector and manually applying a score to a data file according to its importance. If a claim limitation, under its broadest 

This judicial exception is not integrated into a practical application. In particular, the claim recites a recites the limitation to store the data file in one of the first data storage zone and the second data storage zone based on the data file importance score. This limitation recites the insignificant post solution activity of merely storing the data file in a storage zone based on the recited abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer implemented method and AI model to perform both the generating and storing steps amounts to no more than mere instructions to apply the exception using a generic computer components. The claim additionally recites the limitation to store the data file in one of the first data storage zone and the second data storage zone based on the data file importance score which is well understood, routine and conventional activity. See MPEP 2106.05(d) II iv. The claim is not patent eligible



The limitation means for generating a document vector for a data file based on content processed from the data file, wherein the data file includes metadata and the content; under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind or with the use of an aid (eg., pencil and paper). For example, but for the “generating” in the context of this claim encompasses the user manually converting content of a document into numerical values to create a vector for the document. Similarly, the limitation to means for generating, using an artificial intelligence (AI) model and the document vector, a data file importance score for the data file, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in mind or with the use of an aid (eg., pencil and paper). For example, “using an artificial intelligence (AI) model” language, “generate” in the context of this claim encompasses the user incorporating the document vector and manually applying a score to a data file according to its importance. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the 

This judicial exception is not integrated into a practical application. In particular, the claim recites the limitation to means for storing the data file in one of a first data storage zone and a second data storage zone of a storage medium based on the data file importance score. This limitation recites the insignificant post solution activity of merely storing the data file in a storage zone based on the recited abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer implemented system and AI model to perform both the generating and storing steps amounts to no more than mere instructions to apply the exception using a generic computer components. The claim additionally recites the limitation to store the data file in one of the first data storage zone and the second data storage zone based on the data file importance score which is well understood, routine and conventional activity. See MPEP 2106.05(d) II iv. The claim is not patent eligible



The limitations of generate a cluster of document vectors including the document vector and other document vectors associated with other data files, wherein the data file importance score is generated by the Al model based on a location of the document vector in the cluster of document vectors, other than reciting “a controller configured to,” nothing in the claim element precludes the step from practically being performed in the mind or with the use of an aid (eg., pencil and paper). For example, but for the “a controller configured to” language, “generating” in the context of this claim encompasses the user manually converting content of a document into numerical values to create a vector for the document. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites an additional element of a method. This element is recited at a high-

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amount to no more than mere instructions to apply the exception using generic components.

Claims 3 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the controller is further configured to: generate a rank of the document vectors in the cluster, the rank based on the location of the document vectors in the cluster; and generate weights for the Al model based on the rank of the document vectors in the cluster.

The limitations of wherein the controller is further configured to: generate a rank of the document vectors in the cluster, the rank based on the location of the document vectors in the cluster; and generate weights for the Al model based on the rank of the document vectors in the cluster, other than reciting “a controller configured to,” nothing in the claim element precludes the step from practically being performed in the mind or with the use of an aid (eg., pencil and paper). For example, but for the “a controller configured to” language, “generating” in the context of this claim encompasses the user 

The judicial exception is not integrated into a practical application. In particular, the claim recites an additional element of a method. This element is recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amount to no more than mere instructions to apply the exception using generic components.

Claims 4 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the controller is further configured to: 10252-08638 US31 of 36 Atty Docket No. WDA-5031-USre-rank the cluster of document vectors; and update the weights for the Al model in response to the re-rank of the cluster.



The judicial exception is not integrated into a practical application. In particular, the claim recites an additional element of a method. This element is recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amount to no more than mere instructions to apply the exception using generic components.



The limitations of wherein the re-rank of the cluster of document vectors is based on time since a previous re-rank of the cluster of document vectors, other than reciting “a controller configured to,” nothing in the claim element precludes the step from practically being performed in the mind or with the use of an aid (eg., pencil and paper). For example, but for the “a controller configured to” language, “generating” in the context of this claim encompasses the user manually converting content of a document into numerical values to create a vector for the document. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites an additional element of a method. This element is recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 

Claims 6 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the re-rank of the cluster of document vectors is based on a received request to re-rank the cluster of document vectors.

The limitations of wherein the re-rank of the cluster of document vectors is based on a received request to re-rank the cluster of document vectors, other than reciting “a controller configured to,” nothing in the claim element precludes the step from practically being performed in the mind or with the use of an aid (eg., pencil and paper). For example, but for the “a controller configured to” language, “generating” in the context of this claim encompasses the user manually converting content of a document into numerical values to create a vector for the document. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites an additional element of a method. This element is recited at a high-

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amount to no more than mere instructions to apply the exception using generic components.

Claims 7 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the controller is further configured to: determine a quantity of data files stored in the storage medium since an occurrence of the rank of the cluster of document vectors or a previous re-rank of the cluster of document vectors, wherein the re-rank of the cluster of document vectors is based on the quantity of data files.

The limitations of wherein the controller is further configured to: determine a quantity of data files stored in the storage medium since an occurrence of the rank of the cluster of document vectors or a previous re-rank of the cluster of document vectors, wherein the re-rank of the cluster of document vectors is based on the quantity of data files, other than reciting “a controller configured to,” nothing in the claim element precludes the step from practically being performed in the mind or with the use of an aid (eg., pencil and paper). For example, but for the “a controller configured to” language, 

The judicial exception is not integrated into a practical application. In particular, the claim recites an additional element of a method. This element is recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amount to no more than mere instructions to apply the exception using generic components.

Claims 8 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the controller is further configured to: receive a request including a user input provided via a computing device of a user, the user input including a user-input importance score; and update the weights for the Al model based on a difference between the importance 

The limitations of wherein the controller is further configured to: receive a request including a user input provided via a computing device of a user, the user input including a user-input importance score; and update the weights for the Al model based on a difference between the importance score generated by the Al model and a user-input importance score being greater than a threshold, other than reciting “a controller configured to,” nothing in the claim element precludes the step from practically being performed in the mind or with the use of an aid (eg., pencil and paper). For example, but for the “a controller configured to” language, “generating” in the context of this claim encompasses the user manually converting content of a document into numerical values to create a vector for the document. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites an additional element of a method. This element is recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 



Claims 9 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the controller is further configured to: receive the data file including the metadata and the content; 10252-08638 US32 of 36 Atty Docket No. WDA-5031-USscan the content in the data file for keywords in at least one of the metadata and the content; generate respective vectors for the data file based on the keywords; and combine the respective vectors to form the document vector.

The limitations of wherein the controller is further configured to: receive the data file including the metadata and the content; 10252-08638 US32 of 36 Atty Docket No. WDA-5031-USscan the content in the data file for keywords in at least one of the metadata and the content; generate respective vectors for the data file based on the keywords; and combine the respective vectors to form the document vector, other than reciting “a controller configured to,” nothing in the claim element precludes the step from practically being performed in the mind or with the use of an aid (eg., pencil and paper). For example, but for the “a controller configured to” language, “generating” in the context of this claim encompasses the user manually converting content of a document into numerical values to create a vector for the document. If a claim limitation, under its broadest reasonable interpretation, covers 

The judicial exception is not integrated into a practical application. In particular, the claim recites an additional element of a method. This element is recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amount to no more than mere instructions to apply the exception using generic components.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the keywords include defined words that are unique to a specific user.

The limitations of wherein the keywords include defined words that are unique to a specific user, other than reciting “a controller configured to,” nothing in the claim element precludes the step from practically being performed in the mind or with the use of an aid (eg., pencil and paper). For example, but for the “a controller configured to” 

The judicial exception is not integrated into a practical application. In particular, the claim recites an additional element of a method. This element is recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amount to no more than mere instructions to apply the exception using generic components.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Regev et al. (US 2012/0041955 A1), and further in view of Jensen et al. (US 2008/0027905 A1).

As to claim 1 Regev et al. teaches generate a document vector for a data file based on content processed from the data file, wherein the data file includes metadata and the content (paragraph [0016] lines 5 – 7 and paragraph [0052] lines 1 – 4 [paragraph [0016] lines 5 – 7 teaches feature processing which is used in order to generate a respective vector for a document. In addition as stated in paragraph [0052] lines 1 – 4  elements which include metadata features which ca be extracted]); 
generate, using an artificial intelligence (AI) model and the document vector, a data file importance score for the data file (paragraph [0111] lines 1 – 3 [teaches classifier of reviews of the extracted features and the similar documents which have been found, in addition to determine association score are computed for each document (it is noted that said score is being interpreted as the important score) in order to assign a cluster]); and 
Regev et al. does not explicitly teach store the data file in one of the first data storage zone and the second data storage zone based on the data file importance score
Jensen et al. teaches store the data file in one of the first data storage zone and the second data storage zone based on the data file importance score (figure 2 section 204 and section 208 [section 204 teaches diving storage device into plurality of regions. In addition section 208 discloses storing said files based on classification and the retrieval value]).
Regev et al. teaches a document management which include automatic extraction of features. However, Regev et al. does not explicitly discloses storing information in zones. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Regev et al. by using the teaching of Jensen et al. storage regions because Regev et al. in as stated in paragraph [0067] it discloses certain characteristics which are used in order to identify which particular cluster certain document are going to be added to, thus it could be applied that certain document which are accessed frequently are grouped together.

As to claim 10 Regev et al. teaches generate a document vector for a data file based on content processed from the data file, wherein the data file includes (paragraph [0016] lines 5 – 7 and paragraph [0052] lines 1 – 4 [paragraph [0016] lines 5 – 7 teaches feature processing which is used in order to generate a respective vector for a document. In addition as stated in paragraph [0052] lines 1 – 4  elements which include metadata features which ca be extracted]); 
generate, using an artificial intelligence (AI) model and the document vector, a data file importance score for the data file (paragraph [0111] lines 1 – 3 [teaches classifier of reviews of the extracted features and the similar documents which have been found, in addition to determine association score are computed for each document (it is noted that said score is being interpreted as the important score) in order to assign a cluster]); and 
Regev et al. does not explicitly teach store the data file in one of the first data storage zone and the second data storage zone based on the data file importance score
Jensen et al. teaches store the data file in one of the first data storage zone and the second data storage zone based on the data file importance score (figure 2 section 204 and section 208 [section 204 teaches diving storage device into plurality of regions. In addition section 208 discloses storing said files based on classification and the retrieval value]).
Regev et al. teaches a document management which include automatic extraction of features. However, Regev et al. does not explicitly discloses storing information in zones. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Regev et al. by using the teaching of Jensen et al. storage regions because Regev et al. in as stated in paragraph [0067] it discloses certain characteristics which are used in order to identify which particular cluster certain document are going to be added to, thus it could be applied that certain document which are accessed frequently are grouped together.

As to claim 20 Regev et al. teaches means for generating a document vector (this element is being interpreted under 30 U.S.C. 112 f after further review of the specification in particularly paragraph [0065] which discloses how the various vectors are generated) for a data file based on content processed from the data file, wherein the data file includes metadata and the content (paragraph [0016] lines 5 – 7 and paragraph [0052] lines 1 – 4 [paragraph [0016] lines 5 – 7 teaches feature processing which is used in order to generate a respective vector for a document. In addition as stated in paragraph [0052] lines 1 – 4  elements which include metadata features which ca be extracted]); 
means for generating, using an artificial intelligence (AI) model (this element is being interpreted under 30 U.S.C. 112 f after further review of the specification in particularly paragraph [0047] which discloses module 133 which generates a score based on the consideration of various features as discloses in paragraph [0044]) and the document vector, a data file importance score for the data file; (paragraph [0111] lines 1 – 3 [teaches classifier of reviews of the extracted features and the similar documents which have been found, in addition to determine association score are computed for each document (it is noted that said score is being interpreted as the important score) in order to assign a cluster]); and 
Regev et al. does not explicitly teach means for storing the data file in one of a first data storage zone and a second data storage zone of a storage medium based on the data file importance score.
Jensen et al. teaches means for storing the data file (this element is being interpreted under 30 U.S.C. 112 f after further review of the specification in particularly paragraph [0055] which discloses the various storage zones as shown (figure 1 section 155 and 150)) in one of a first data storage zone and a second data storage zone of a storage medium based on the data file importance score. (figure 2 section 204 and section 208 [section 204 teaches diving storage device into plurality of regions. In addition section 208 discloses storing said files based on classification and the retrieval value]).
Regev et al. teaches a document management which include automatic extraction of features. However, Regev et al. does not explicitly discloses storing information in zones. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Regev et al. by using the teaching of Jensen et al. storage regions because Regev et al. in as stated in paragraph [0067] it discloses certain characteristics which are used in order to identify which particular cluster certain document are .

Claims 2, 3, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Regev et al. and Jensen et al. as applied to claims above, and further in view of Bellegarda et al. (US 2005/0044487 A1).

As to claims 2 and 11, these claims are rejected for the same reasons as the independent claims above. In addition Regev et al. as modified teaches generate a cluster of document vectors including the document vector and other document vectors associated with other data files (paragraph [0111] lines 1 – 3 [teaches classifier of reviews of the extracted features and the similar documents which have been found, in addition to determine association score are computed for each document (it is noted that said score is being interpreted as the important score) in order to assign a cluster]), 
Regev et al. does not explicitly teach wherein the data file importance score is generated by the Al model based on a location of the document vector in the cluster of document vectors 
Bellegarda et al. teaches wherein the data file importance score is generated by the Al model based on a location of the document vector in the cluster of document vectors (figure 2 section 202 and section 204 [section 202 discloses computation of parameters. In addition paragraph [0071] lines 4 – 10 which discloses access parameters which take into account various factors in order to determine groups and assign locations based on the computed parameters]).
Regev et al. teaches a document management which include automatic extraction of features. However, Regev et al. does not explicitly discloses storing information score. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Regev et al. by using the teaching of Bellegarda et al. storage importance because Regev et al. in as stated in paragraph [0067] it discloses certain characteristics which are used in order to identify which particular cluster certain document are going to be added to, thus it could be applied that certain document which are accessed frequently are grouped together.

As to claims 3 and 12, these claims are rejected for the same reasons as the dependent claims above. In addition Regev et al. as modified does not explicitly teach generate a rank of the document vectors in the cluster, the rank based on the location of the document vectors in the cluster; and generate weights for the Al model based on the rank of the document vectors in the cluster.
Bellegarda et al. teaches generate a rank of the document vectors in the cluster, the rank based on the location of the document vectors in the cluster (paragraph [0034] lines 6 – 9 [paragraph [0034] lines 6 – 9 discloses a ranking process for each document in the vector]); and generate weights for the Al model based on the rank of the document vectors in the cluster (paragraph [0050] [discloses weighting document based on document moves, from one cluster to another]).
The motivation for combining Regev et al. with Bellegarda et al. are the same as set forth above with respect to claim 2.

Claims 4 – 7 and 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Regev et al., Jensen et al. and Bellegarda et al. as applied to claims above, and further in view of Bharat (US 6,725,259 B1).

As to claims 4 and 13, these claims are rejected for the same reasons as the dependent claims above. In addition Regev et al. as modified teaches update the weights for the Al model in response to the re-rank of the cluster (Bellegarda et al. paragraph [0050] [discloses weighting document based on document moves, from one cluster to another]).
The motivation for combining Regev et al. with Bellegarda et al. are the same as set forth above with respect to claim 2.
Regev et al. as modified does not explicitly teach wherein the controller is further configured to: 10252-08638 US31 of 36 Atty Docket No. WDA-5031-USre-rank the cluster of document vectors;
Bharat teaches wherein the controller is further configured to: 10252-08638 US31 of 36 Atty Docket No. WDA-5031-USre-rank the cluster of document vectors (figure 2 section 203 [as noted a new ranking is calculate based on local score as well as an old score (column 4 lines 42 – 46 discloses using the old score which can be construed and older ranking)]);
Regev et al. teaches a document management which include automatic extraction of features. However, Regev et al. does not explicitly discloses re-ranking of clusters. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Regev et al. by using the teaching of Bharat ranking of documents because Regev et al. in as stated in paragraph [00112] it discloses evaluation of each object list associated with a score classifier.

As to claims 5 and 14, these claims are rejected for the same reasons as the dependent claims above. In addition Regev et al. as modified does not explicitly teach wherein the re-rank of the cluster of document vectors is based on time since a previous re-rank of the cluster of document vectors.
Bharat teaches wherein the re-rank of the cluster of document vectors is based on time since a previous re-rank of the cluster of document vectors (figure 2 section 203 [as noted a new ranking is calculate based on local score as well as an old score (column 4 lines 42 – 46 discloses using the old score which can be construed and older ranking)]).
The motivation for combining Regev et al. with Bharat are the same as set forth above with respect to claim 4.

As to claims 6 and 15, these claims are rejected for the same reasons as the dependent claims above. In addition Regev et al. as modified does not explicitly teach wherein the re-rank of the cluster of document vectors is based (column 4 lines 10 – 13 [discloses search engine (it is noted that the received request is being interpreted as the search engine sending said request) computing a new ranking based the function of the local score value and its old score value (it is noted each of these scores are previous ranking.)]).
Bharat teaches wherein the re-rank of the cluster of document vectors is based on a received request to re-rank the cluster of document vectors (column 4 lines 10 – 13 [discloses search engine (it is noted that the received request is being interpreted as the search engine sending said request) computing a new ranking based the function of the local score value and its old score value (it is noted each of these scores are previous ranking.)]).
The motivation for combining Regev et al. with Bharat are the same as set forth above with respect to claim 4.

As to claims 7 and 16, these claims are rejected for the same reasons as the dependent claims above. In addition Regev et al. as modified teaches determine a quantity of data files stored in the storage medium since an occurrence of the rank of the cluster of document vectors (Jensen et al. figure 4 section 404 and section 408 [section 404 scan all files and determine size of the different categories. In addition section 408 ranks said files based on size and access]) or a previous re-rank of the cluster of document vectors
The motivation for combining Regev et al. with Jensen et al. are the same as set forth above with respect to claim 1.
Regev et al. does not explicitly teach wherein the re-rank of the cluster of document vectors is based on the quantity of data files.
Bharat teaches wherein the re-rank of the cluster of document vectors is based on the quantity of data files (figure 3 section 302 and 304 [section removed documents based on a set score. In addition section 304 removing document based on previous ranking of older files.])  
The motivation for combining Regev et al. with Bharat are the same as set forth above with respect to claim 4.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Regev et al., Jensen et al., Bellegarda et al. and Bharat as applied to claims above, and further in view of Gabriel (US 2009/0070325 A1).

As to claim 8, this claim is rejected for the same reason as claim 4 above. In addition Regev et al. as modified does not explicitly teach receive a request including a user input provided via a computing device of a user, the user input including a user-input importance score; and update the weights for the Al model based on a difference between the importance score generated by the Al model and a user-input importance score being greater than a threshold (figure 8 section 850 [discloses reviewing of the ranking of said result for the clusters based on user input as disclosed in paragraph [0055]]).
Gabriel teaches receive a request including a user input provided via a computing device of a user, the user input including a user-input importance (figure 8 section 850 [discloses reviewing of the ranking of said result for the clusters based on user input as disclosed in paragraph [0055]]).
Regev et al. teaches a document management which include automatic extraction of features. However, Regev et al. does not explicitly discloses re-ranking of clusters. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Regev et al. by using the teaching of Gabriel ranking of documents with user input because Regev et al. in as stated in paragraph [00112] it discloses evaluation of each object list associated with a score classifier.

Claim 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Regev et al., and Jensen et al. as applied to claims above, and further in view of Gabriel.

As to claims 9 and 18, these claims are rejected for the same reasons as the independent claims above. In addition Regev et al. as modified does not explicitly teach receive the data file including the metadata and the content; 10252-08638 US32 of 36 Atty Docket No. WDA-5031-USscan the content in the data file for keywords in at least one of the metadata and the content; generate respective vectors for the data file based on the keywords; and combine the respective vectors to form the document vector.
Gabriel teaches receive the data file including the metadata and the content; 10252-08638 US32 of 36 Atty Docket No. WDA-5031-USscan the content in the data file for keywords in at least one of the metadata and the content; generate respective vectors for the data file based on the keywords; and combine the respective vectors to form the document vector (paragraph [220] [discloses feature of the document which are extracted (it is noted that said features is being interpreted as the metadata) in order to make the clustering prospect of the documents based on the extracted ]).
Regev et al. teaches a document management which include automatic extraction of features. However, Regev et al. does not explicitly discloses re-ranking of clusters. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Regev et al. by using the teaching of Gabriel ranking of documents with user input because Regev et al. in as stated in paragraph [00112] it discloses evaluation of each object list associated with a score classifier.

As to claim 19 this claim is rejected for the same reason as claim 18 above. In addition Regev et al. teaches wherein the keywords include defined words that are unique to a specific user (paragraph [0036] [discloses user preparing training set in order to be use as a sample in order to organize the various documents to their respective groups]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Regev et al., Jensen et al. and Bellegarda et al. as applied to claims above, and further in view of Gabriel .

As to claim 17, this claim is rejected for the same reason as claim 11 above. In addition Regev et al. as modified does not explicitly teach receive a request including a user input provided via a computing device of a user, the user input including a user-input importance score; and update the weights for the Al model based on a difference between the importance score generated by the Al model and a user-input importance score being greater than a threshold (figure 8 section 850 [discloses reviewing of the ranking of said result for the clusters based on user input as disclosed in paragraph [0055]]).
Gabriel teaches receive a request including a user input provided via a computing device of a user, the user input including a user-input importance score; and update the weights for the Al model based on a difference between the importance score generated by the Al model and a user-input importance score being greater than a threshold (figure 8 section 850 [discloses reviewing of the ranking of said result for the clusters based on user input as disclosed in paragraph [0055]]).
Regev et al. teaches a document management which include automatic extraction of features. However, Regev et al. does not explicitly discloses re-ranking of clusters. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Regev et al. by using the teaching of Gabriel ranking of documents with user input because Regev et al. in as stated in paragraph [00112] it discloses evaluation of each object list associated with a score classifier.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Essafi et al. (US 2007/0271224 A1) discloses indexing a multimedia document comprising vector characterization and extraction of text.

SHMUELI (US 2019/0251097 A1) discloses automatically receiving two or more data objects and two or more data storage addresses

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877. The examiner can normally be reached M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Pedro J Santos/Examiner, Art Unit 2167   

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167